SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH February, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S/A CNPJ/MF No. 01.832.635/0001-18 NIRE 35.300.150.007 MINUTES OF BOARD OF DIRECTORS MEETING HELD ON 28 FEBRUARY 2012 Date, Time and Place: 28 February 2012, at 08:30 AM, at the Company’s registered office, located at Avenida Jurandir No. 856, Lot 04, 1st floor, Jardim Ceci, City of São Paulo, State of São Paulo. Quorum : Attendance of all members of the Board of Directors. Table : President, Maria Cláudia Oliveira Amaro; and Secretary, Flávia Turci. Agenda and Deliberations : The unanimity of members presented decided to approve the American Depositary Receipt (ADR) program for ordinary shares issued by the Company, whereas Board of Directors is hereby authorized to practice all acts required for such purpose. Closure : Nothing further, work was closed and the present minutes were summarily drafted, which after read by all attending parties was signed. São Paulo, 28 February 2012. (signature) Maria Cláudia Oliveira Amaro - President, Flávia Turci - Secretary. Board members: Maria Cláudia Oliveira Amaro, Noemy Almeida Oliveira Amaro, Maurício Rolim Amaro, Antônio Luiz Pizarro Manso, Marco Antonio Bologna, Emilio Romano, Waldemar Verdi Júnior and André Esteves. This is a true copy of minutes drafted in the meeting’s book. [Illegible Signature]. Flávia Turci Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 29, 2012 TAM S.A. By: /
